Third District Court of Appeal
                               State of Florida

                         Opinion filed April 21, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-0427
                       Lower Tribunal No. 09-54204
                          ________________


                   Estate of Richard J. Caravetta,
                                  Appellant,

                                     vs.

                   The Bank of New York Mellon,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Barbara
Areces, Judge.

     Phillips Lanier, PLLC, and Emily Joyce Phillips, for appellant.

      Bitman, O'Brien & Morat, PLLC, and Allison Morat (Lake Mary), for
appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Baker v. Courts at Bayshore I Condo. Ass’n, Inc., 279

So. 3d 799, 801-02 (Fla. 3d DCA 2019) (“We recognize those decisions

holding that errors in the legal description of property, contained in a deed

or mortgage existing prior to entry of the final judgment, cannot be remedied

by simply amending or correcting the final judgment. However, those

decisions are distinguishable because in the present case, the error in the

legal description occurred upon entry of the final judgment itself, and did not

exist in a deed or mortgage (or other document conveying or encumbering

the property) prior to entry of the final judgment.”) (citations and footnotes

omitted); see also Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1979) (“Without a record of the trial proceedings, the

appellate court can not properly resolve the underlying factual issues so as

to conclude that the trial court's judgment is not supported by the evidence

or by an alternative theory. Without knowing the factual context, neither can

an appellate court reasonably conclude that the trial judge so misconceived

the law as to require reversal.”).




                                      2